        Case 1:17-cv-00563-JMF Document 219 Filed 08/21/20 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

---------------------------------- x
TERRE BEACH, et al., individually and on behalf
of themselves and all others similarly situated, :

                             Plaintiffs,           : Civil Action
                                                     17-CV-00563-JMF
              v.                                   :

JPMORGAN CHASE BANK, NATIONAL                      :
ASSOCIATION, JPMORGAN CHASE &
COMPANY, et al.,                                   :

                             Defendants.           :

---------------------------------- x



                         NOTICE OF PLAINTIFFS’ MOTION
                       FOR FINAL APPROVAL OF SETTLEMENT

       Please take notice that Plaintiffs, by and through their undersigned counsel, will move this

Court, on September 22, 2020 at 3:30 p.m. before The Honorable Jesse M. Furman, at the

Thurgood Marshall United States Courthouse located at 40 Foley Square, New York, NY 10007,

for entry of the accompanying Order Granting Final Approval to Class Action Settlement and

Entering Final Judgment and Dismissal, which is attached to this Motion for the Court’s

convenience. In support of this motion, Plaintiffs will rely on the accompanying memorandum of

law and the authorities cited therein; the Declaration of Joseph H. Meltzer (and the exhibits

thereto); the Court’s Preliminary Approval Order (ECF No. 213); and all files, records and

proceedings in this matter. This Motion is not opposed by Defendants.
        Case 1:17-cv-00563-JMF Document 219 Filed 08/21/20 Page 2 of 4




Dated: August 21, 2020                    Respectfully submitted,

                                          KESSLER TOPAZ
                                           MELTZER & CHECK, LLP
                                          /s/ Lisa M. Port
                                          Joseph H. Meltzer
                                          Donna Siegel Moffa
                                          Lisa M. Port
                                          Joshua Materese
                                          Jonathan F. Neumann
                                          280 King of Prussia Road
                                          Radnor, Pennsylvania 19087
                                          (610) 667-7706
                                          (610) 667-7056 (fax)
                                          Email: jmeltzer@ktmc.com
                                                  dmoffa@ktmc.com
                                                  llambport@ktmc.com
                                                  jmaterese@ktmc.com
                                                  jneumann@ktmc.com

 David S. Preminger                       Kai Richter
 Tanya Korkhov                            Carl F. Engstrom
 KELLER ROHRBACK L.L.P.                   Jacob Schutz
 1140 Avenue of the Americas, 9th Floor   *admitted in W.D.N.Y.
 New York, NY 10036                       Mark E. Thomson
 Tel: 646-380-6690                        NICHOLS KASTER, PLLP
 Fax: 646-380-6692                        4600 IDS Center
 Email: dpreminger@kellerrohrback.com     80 S 8th Street
        tkorkhov@kellerrohrback.com       Minneapolis, MN 55402
                                          Tel: 612-256-3200
 Lynn Lincoln Sarko                       Fax: 612-338-4878
 Derek W. Loeser                          Email: krichter@nka.com
 Erin M. Riley                                    cengstrom@nka.com
 Gretchen S. Obrist                               jschutz@nka.com
 KELLER ROHRBACK L.L.P.                           mthomson@nka.com
 1201 Third Avenue, Suite 3200
 Seattle, WA 98101-3052                   Samuel H. Rudman
 Tel: 206-623-1900                        Evan J. Kaufman
 Fax: 206-623-3384                        ROBBINS GELLER RUDMAN
 Email: lsarko@kellerrohrback.com                 & DOWD LLP
        dloeser@kellerrohrback.com        58 South Service Road, Suite 200
        eriley@kellerrohrback.com         Melville, NY 11747
        gobrist@kellerrohrback.com        Tel: 631-367-7100
                                          Fax: 631-367-1173
                                          Email: srudman@rgrdlaw.com
                                                 ekaufman@rgrdlaw.com


                                          2
      Case 1:17-cv-00563-JMF Document 219 Filed 08/21/20 Page 3 of 4




Mark K. Gyandoh
CAPOZZI ADLER, P.C.
2933 North Front Street
Harrisburg, PA 17110
Tel: (717) 233-4101
Fax: (717) 233-4103
Email: markg@capozziadler.com

Shannon L. Hopkins (SH-1887)
Stephanie Bartone
LEVI & KORINSKY LLP
733 Summer Street, Suite 304
Stamford, CT 06901
Tel: (212) 363-7500
Fax: (866) 367-6510
Email: shopkins@zlk.com
        sbartone@zlk.com

                                Counsel for Plaintiffs




                                          3
         Case 1:17-cv-00563-JMF Document 219 Filed 08/21/20 Page 4 of 4




                               CERTIFICATE OF SERVICE

       I hereby certify that on this 21st day of August 2020, I electronically filed a copy of the

foregoing with the Clerk of Court using the CM/ECF system which will send a notification to all

counsel of record.

                                                    /s/ Lisa M. Port
                                                    Lisa M. Port
